 AO 91 (Rev. 11/11) (NOIA 02/19) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Northern District of Iowa

                   United States of America                               )
                                  V.                                      )
                                                                          )       Case No.
                MATTHEW DERRICK GUTHRIE                                   )                  19-mj-128
                          and                                             )
                  TRACI LYNN GUTHRIE                                      )
                                                                          )
                             Defendant(s)


                                                      CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of             March 2019 through April 2019            in the county of               Webster            in the
        Northern          District of             Iowa               , the defendant(s) violated:

             Code Section                                                           Offense Description
 21   use 846                                         conspiracy distribute controlled substance




          This criminal complaint is based on these facts:
 see attached affidavit




          ~ Continued on the attached sheet.

                                                                                                   T2A---Jo-v,--=
                                                                                                    Complainant's signature

                                                                                         Robert A. Jones, Special Agent Iowa DNE
 0 Sworn to before me and signed in my presence.                                                    Printed name and title

 'SY"Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable
    electronic means.

Date:    k\g ~ \ )&           r ~\      q                                     · · ~



Northern District oflowa                                                             Kelly K.E. Mahoney, U.S. Chief Magistrate Judge
                                                                                                    Printed name and title



                   Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 1 of 13
                                      Affidavit

I, Special Agent Robert Jones, duly sworn upon oath do solemnly states as follows:
   1.     I have been employed as a sworn peace officer by the Department of
          Public Safety (DPS) since November, 1990. After completion of the DPS
          academy, my first assignment with the DPS was as an Officer with the
          Capitol Police Division located in Des Moines, Iowa. In July, 1992 I was
          promoted and transferred to the Iowa State Patrol as a State Trooper.
          During my 15 years with the Iowa State Patrol I was involved in
          numerous drug related investigations and attended several narcotics
          identification and interdiction classes including a class sponsored by the
          United States Department of Transportation and the Oklahoma Highway
          Patrol. In May of 2007, I was promoted and transferred to the Iowa
          Division of Narcotics Enforcement (DNE) as a Special Agent assigned to
          the Denison, Iowa, field office. As a Special Agent with DNE I have been
          involved with numerous drug investigations involving violations of Iowa
          state drug laws and Title 21 of the United States Code. I have been
          tasked at the case agent for state and federal drug conspiracy,
          manufacturing, distribution, trafficking, and prohibited person in
          possession of firearms cases. These investigations have resulted in the
          execution of both State and Federal search warrants. My training as a
          Special Agent has included a course in identification, investigation, and
          cleanup of clandestine laboratories, a two week United States Drug
          Enforcement Administration (DEA) basic narcotics school, an undercover
          techniques and survival school, an electronic surveillance school, a drug
          and contraband interdiction school, a post interdiction school, an indoor
          marijuana grow site safety school, and a one pot methamphetamine
          manufacturing school. I receive case law update classes on an annual
          basis. As a Special Agent, my specific duties include the covert and overt
          investigations of major drug traffickers.


                                           1

        Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 2 of 13
2.     I, along with other officers, have conducted an investigation into the
       distribution of methamphetamine in the Fort Dodge, Iowa area involving
       Matthew Derrick GUTHRIE and Traci Lynn GUTHRIE. As part of this
       investigation, officers conducted controlled buys of methamphetamine
       from both Matthew Derrick GUTHRIE and Traci Lynn GUTHRIE and
       executed a search warrant at GUTHRIE's residence, located at 2579 225th
       Street, Fort Dodge. From my personal observations, interviews and upon
       information provided to me by other law enforcement officers and agents,
       I have learned the following:
3.     On March 5, 2019, I conducted an interview with Division of Narcotics
       Enforcement Confidential Source #4692, hereafter referred to as CS. It
       should be noted that the CS is a methamphetamine addict with an
       extensive drug related criminal history dating back to 1994 which
       includes felony convictions. The CS is currently on state probation and is
       cooperating with law enforcement in consideration of charges. The CS
       stated that the CS has purchased quarter ounce (1/4 oz) to half ounce (1/2
       oz) quantities of methamphetamine every five (5) days for the past five (5)
       to six (6) weeks from a white male known to the CS only as "Jeremy." The
       CS stated that "Jeremy" charges the CS two hundred and fifty dollars
       ($250) for a quarter ounce (1/4 oz) and four hundred and twenty five
       dollars ($425) for a half ounce (1/2 oz) of methamphetamine. The CS
       described "Jeremy" as a bald white male, approximately thirty (30) to
       thirty five (35) years of age who lives in Fort Dodge, Iowa, and drives a
       "red Chevy pickup with a slight lift". The CS stated that the
       methamphetamine transactions usually take place in random parking lots
       in Fort Dodge that "Jeremy" chooses. The CS stated that "Jeremy"
       usually arrives alone but has had a white female with him on one (1)
       occasion. Jeremy was later identified as being Matthew Derrick
       GUTHRIE of Fort Dodge, Iowa.



                                       2

     Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 3 of 13
4.     On Friday, March 8, 2019, I controlled the CS during the purchase of a
       half-ounce (1/2 oz) of methamphetamine from Matthew Derrick GUTHRIE
       for four hundred dollars ($400) in pre-serialized United States Currency.
       The transaction took place in parking lot #9 on the Iowa Central
       Community College (ICCC) campus located at One Triton Circle in Fort
       Dodge, Iowa. I searched the CS and the CS's vehicle prior to the
       transaction and provided the CS with the aforementioned four hundred
       dollars ($400). Prior to the transaction Matthew GUTHRIE told the CS
       that he was in the Coalville area and it was agreed by Matthew
       GUTHRIE and the CS that they would meet "at the same location as last
       time," being parking lot #9 on the ICCC campus. Special Agent Bryant
       Strouse of the Division of Narcotics Enforcement observed a red/maroon
       Chevy pickup bearing Iowa license plate CXJ952, registered to Matthew
       Derrick GUTHRIE, traveling towards where the CS was parked. I
       observed the driver, and sole occupant, of the red/maroon Chevy pickup
       meet with the CS and conduct the methamphetamine transaction in the
       CS's vehicle. I maintained surveillance on the CS before, during, and
       after the transaction until meeting with the CS afterwards and taking
       control of the purchased methamphetamine. I again searched the CS and
       the CS's vehicle. The CS identified a photograph of Matthew Derrick
       GUTHRIE as who the CS knew as "Jeremy" and who the CS had
       purchased the methamphetamine from. The aforementioned transaction
       with Matthew GUTHRIE was audio recorded and photographed by your
       affiant.
5.     On Monday, March 18, 2019, an agent, acting in an undercover capacity
       (UC), accompanied the CS during the purchase of one and a half ounces (1
       Y:i oz) of methamphetamine for one thousand dollars ($1,000) in pre-
       serialized United States Currency. The transaction took place in the
       Menards parking lot located at 3319 5th Avenue South in Fort Dodge,
       Iowa. At or about 10:25 a.m., Special Agent Strouse began conducting

                                       3

     Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 4 of 13
  surveillance on the residence listed on GUTHRIE's driver's license, being
  2579 225th Street, Fort Dodge, Iowa. The owner of the residence is listed
  as being Traci GUTHRIE on the Beacon public website. Special Agent
  Strouse observed Matthew GUTHRIE's 2004 Chevy pickup parked near
  the residence and Matthew GUTHRIE outside working on the pickup.
  The CS and the CS's vehicle were searched prior to the transaction. I
  provided the UC with the aforementioned one thousand dollars ($1,000)
  prior to the UC and the CS traveling to Fort Dodge together. At or about
  11:50 a.m., Matthew GUTHRIE called the CS and directed the CS to
  travel to the Menards parking lot. At or about 12:04 p.m., Matthew
  GUTHRIE told the CS, via text messaging, that he was going to have his
  wife deliver the methamphetamine. Special Agent Strouse then observed
  Matthew GUTHRIE enter the residence through a door on the north side
  of the residence. The CS advised Matthew GUTHRIE that the CS had one
  thousand dollars ($1,000) via text messaging. It was agreed that Matthew
  GUTHRIE would sell the CS forty two grams (42 gm) of
  methamphetamine for one thousand dollars ($1,000). At or about 12:27
  p.m., Special Agent Strouse observed a red Chevy Suburban arrive at the
  residence driven by a white female who also entered the north door of the
  residence. At or about 12:40 p.m., Special Agent Strouse observed the
  female exit the residence and depart in the red Suburban, stopping at the
  mailbox to check the mail before proceeding west on 225th Street towards
  Fort Dodge. At the same time Matthew GUTHRIE called the CS stating
  that his wife was on the way in a red Suburban and directed the CS to
  park in the east part of the Menards parking lot near the lumberyard
  entrance. At or about 12:48 p.m., I observed a red 2004 Chevy Suburban
  bearing Iowa license plate FOP671, registered to Traci Lynn GUTHRIE,
  arrive and park next to the CS vehicle. I observed the CS enter the
  Suburban to complete the transaction. At or about 12:56 p.m., I followed
  the CS and the UC away from the Menards parking lot and met with

                                 4

Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 5 of 13
       them at a prearranged location. I took possession of the purchased
       methamphetamine from the UC. The UC stated that the UC was able to
       observe and hear the transaction take place due to the windows in both
       vehicles being partially rolled down. The UC identified a photograph of
       Traci Lynn GUTHRIE as the person who had delivered the
       methamphetamine. The transaction and phone conversations were audio
       recorded and I documented the text messages between the CS and
       Matthew GUTHRIE.
6.     On Monday, March 25, 2019, the UC purchased three ounces (3 oz) of
       methamphetamine from Matthew GUTHRIE for one thousand eight
       hundred dollars ($1,800) in pre-serialized United States Currency. The
       transaction took place in the Menards parking lot located at 3319 5th
       Avenue South in Fort Dodge, Iowa. At or about 12:27 p.m., Special Agent
       Strouse began surveillance on GUTHRIE'S residence, located at 2579
       225th Street in Fort Dodge. Special Agent Strouse observed Matthew
       GUTHRIE outside working on his red/maroon 2004 Chevy Silverado as
       the UC finalized the arrangements for the UC to purchase three ounces (3
       oz) of methamphetamine from Mathew GUTHRIE for one thousand eight
       hundred dollars ($1,800). At or about 1:53 p.m., Special Agent Strouse
       observed Traci GUTHRIE arrive in her red 2004 Chevy Suburban and
       enter the residence. At or about 2:03 p.m., Matthew GUTHRIE sent the
       UC a text message stating that he only had two (2) of the three (3) ounces
       of methamphetamine on hand but would have the other ounce in
       approximately five (5) minutes. At or about 2:13 p.m., Special Agent
       Strouse observed Traci GUTHRIE exit the residence and depart in the
       Suburban. At or about 2:28 p.m., Special Agent Strouse observed
       Matthew GUTHRIE exit the residence and walk to his red/maroon
       Silverado. At or about 2:35 p.m., the UC received a text message from
       Matthew GUTHRIE which stated that he would see the UC in a minute.
       At or about 2:40 p.m., Matthew GUTHRIE arrived at Menards and met

                                       5

     Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 6 of 13
       with the UC. The UC then purchased three ounces (3 oz) of
       methamphetamine from Matthew GUTHRIE for one thousand eight
       hundred dollars ($1,800) Matthew GUTHRIE's Silverado. Matthew
       GUTHRIE stated that he would sell the UC as much methamphetamine
       as the UC had the money for. The text messages and phone conversations
       leading up to the transaction, as well as the transaction itself, were
       documented and recorded.
7.     At or about 12:09 p.m., on Monday, April 8, 2019, the UC asked Matthew
       GUTHRIE, via coded text messaging, if Matthew GUTHRIE had the
       methamphetamine in order to complete the next transaction.
8.     At or about 12:04 a.m., on Tuesday, April 9, 2019, Matthew GUTHRIE
       told the UC, via coded text messaging, that he could sell the UC four
       ounces (4 oz) before lunch and then sell him another four ounces (4 oz)
       after lunch that day. It was agreed by the UC and Matthew GUTHRIE,
       via text messaging, that the transaction would take place the following
       day and that the UC would advise Matthew GUTHRIE when he was
       traveling towards Fort Dodge.
9.     At or about 12:55 p.m., on Wednesday, April 10, 2019, Special Agent
       Strouse began surveillance on GUTHRIE's residence and observed
       Matthew GUTHRIE's 2004 red/maroon Chevy Silverado parked at the
       residence. At or about 1:01 p.m., the UC advised Matthew GUTHRIE, via
       text messaging, that he was on his way to Fort Dodge. Matthew
       GUTHRIE advised the UC, via coded text messaging, that he was waiting
       on the methamphetamine to be delivered. At or about 1:07 p.m., Special
       Agent Strouse observed a white Ford Expedition bearing temporary dealer
       registration arrive at GUTHRIE's residence. It's known by law
       enforcement that Traci GUTHRIE was driving the Expedition. It was also
       known by officers that Traci GUTHRIE was employed by Fort Dodge Ford
       and had access to numerous vehicles. Special Agent Strouse observed
       Traci GUTHRIE enter the residence. At or about 1:42 p.m., Special Agent

                                        6

     Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 7 of 13
        Strouse observed Matthew GUTHRIE exit the residence and depart in his
        red/maroon 2004 Chevy Silverado. Surveillance officers observed Matthew
        GUTHRIE stop a short distance from his house and return to the
        residence a couple times. At or about 2:38 p.m., Special Agent Strouse
        observed Matthew GUTHRIE depart his residence in the Silverado.
        Surveillance officers observed Matthew GUTHRIE driving around several
        locations in Fort Dodge. It appeared as if Matthew GUTHRIE was
        conducting counter surveillance. Surveillance officers observed Matthew
        GUTHRIE pick up a child at the middle school. Surveillance officers
        observed Matthew GUTHRIE then drive through an apartment complex
        as if looking for a vehicle. Surveillance officers then observed Matthew
        GUTHRIE pick up a child at the high school. Matthew GUTHRIE then
        drove to Walmart and entered with the two (2) children at or about 3:47
        p.m. At or about 4:29 p.m., Surveillance officers observed Matthew
        GUTHRIE and the two (2) children exit Walmart and enter the Silverado.
        Surveillance officers observed Matthew GUTHRIE drive near two (2)
        surveillance vehicles before departing the area. I then directed
        surveillance officers to terminate surveillance on Matthew GUTHRIE due
        to him apparently conducting counter surveillance. At or about 5:13 p.m.,
        Special Agent Strouse observed Matthew GUTHRIE idling at an
        extremely slow rate of speed towards his residence. Special Agent Strouse
        observed Matthew GUTHRIE drive back and forth a couple times in front
        of his residence before backing in the residence drive and parking next to
        a large tent that's erected on the property at or about 5:23 p.m. Special
        Agent Strouse observed the two (2) children enter the residence and
        Matthew GUTHRIE enter the tent. At or about 5:30 p.m., I terminated
        surveillance.
10.     On the morning of Thursday, April 11, 2019, I met with CS #4692. The
        CS stated that Matthew GUTHRIE had called the CS the previous
        evening from a new cellular telephone number (515-269-2094). The CS

                                        7

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 8 of 13
        stated that Matthew GUTHRIE told the CS that Matthew GUTHRIE had
        not completed the methamphetamine transaction with the UC due to
        Matthew GUTHRIE observing several undercover officers following him.
        At or about 12:51 p.m., I directed the CS to place a recorded call to
        Matthew GUTHRIE utilizing the new number of 515-269-2094. Matthew
        GUTHRIE began the conversation talking in code and stated that the
        cocaine that he had mentioned to the CS the previous evening was one
        hundred and eighty ($180) to two fifty ($250) per eighth ounce (118th oz)
        depending on the quality. Matthew GUTHRIE stated that he had not
        completed the methamphetamine transaction with the UC the previous
        day due to undercover officers following him around Fort Dodge. Matthew
        GUTHRIE stated that he had gotten concerned and changed his phone
        number. Matthew GUTHRIE directed the CS to let the UC know why he
        had not completed the transaction and that he would contact the UC at a
        later date to arrange another transaction.
11.     On the afternoon of April 15, 2019, Special Agent Strouse was conducting
        surveillance of Matthew Derrick GUTHRIE. Special Agent Strouse was in
        a fixed surveillance position approximately one (1) mile south of
        GUTHRIE's residence. Special Agent Strouse was in a position to view
        GUTHRIE's residence from afar and observe traffic coming and going
        from GUTHRIE's residence. After sitting in the surveillance position for
        approximately ten (10) minutes, Special Agent Strouse observed a
        red/maroon Silverado truck approach Special Agent Strouse. Special
        Agent Strouse immediately identified the truck as Matthew GUTHRIE's
        vehicle. Matthew GUTHRIE parked his truck behind Special Agent
        Strouse's vehicle, which was pulled into a farm field access point.
        Matthew GUTHRIE exited his vehicle and approached Special Agent
        Strouse. Matthew GUTHRIE stood at Special Agent Strouse's front
        passenger window and asked Special Agent Strouse what Special Agent
        Strouse was doing. Special Agent Strouse stated he was looking at the

                                         8

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 9 of 13
         field. Matthew GUTHRIE told Special Agent Strouse he knew who Special
         Agent Strouse was and he knew the police were watching him. Matthew
         GUTHRIE asked what Special Agent Strouse wanted. Special Agent
         Strouse then identified himself as a peace officer to Matthew GUTHRIE.
         Matthew GUTHRIE again asked Special Agent Strouse "who do you
         want?" Special Agent Strouse informed Matthew GUTHRIE Special
         Agent Strouse wished to speak with Matthew GUTHRIE but was not
         going to have that conversation in the road by the field. Matthew
         GUTHRIE stepped away from Special Agent Strouse's vehicle and
         approached Matthew GUTHRIE's vehicle. Special Agent Strouse was
         immediately concerned for his safety as Matthew GUTHRIE was known
         to carry firearms and has conviction for felon in possession of a firearm.
         Special Agent Strouse directed Matthew GUTHRIE to stay out of his
         truck. Matthew GUTHRIE then entered his vehicle. Matthew GUTHRIE
         refused to follow Special Agent Strouse's command to remain outside the
         truck. Matthew GUTHRIE then quickly departed the area. Special Agent
         Strouse then followed Matthew GUTHRIE as Matthew GUTHRIE
         departed the area and drove towards Matthew GUTHRIE's residence.
         Matthew GUTHRIE arrived at his residence and parked in the driveway.
         Special Agent Strouse remained at a relatively safe distance away from
         Matthew GUTHRIE (at the end of GUTHRIE's driveway). Special Agent
         Strouse gave numerous commands to Matthew GUTHRIE to walk
         towards Special Agent Strouse. Matthew GUTHRIE did not obey any
         commands given by Special Agent Strouse. Special Agent Strouse then
         made contact with State Radio and requested assistance from other
         officers.
12.      Numerous marked patrol vehicles and sworn law enforcement responded
         to GUTHRIE's residence. Law enforcement made contact with Matthew
         GUTHRIE who as standing outside GUTHRIE's residence. Law
         enforcement gave Matthew GUTHRIE numerous commands to walk

                                          9

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 10 of 13
         towards law enforcement while keeping his hands visible. Matthew
         GUTHRIE did not obey any commands given by law enforcement.
13.      After several minutes, Traci Lynn GUTHRIE arrived at GUTHRIE's
         residence and was hysterical. Special Agent Strouse and other officers
         made contact with Traci GUTHRIE as she drove up to her residence and
         parked. Traci GUTHRIE appeared to be on the phone with Matthew
         GUTHRIE. Traci GUTHRIE did not obey commands to put her vehicle (a
         silver Ford Fusion with temporary dealer tags) into park. When officers
         attempted to speak with Traci GUTHRIE she rolled up her window and
         remained on the phone with Matthew GUTHRIE. Eventually, Special
         Agent Strouse spoke with Traci GUTHRIE. Traci GUTHRIE stated the
         silver Ford Fusion was her car that she got from work. Traci GUTHRIE
         stated she didn't know anything about methamphetamine and had no
         involvement with the distribution of methamphetamine. Traci GUTHRIE
         stated Matthew GUTHRIE also had no involvement in the distribution of
         methamphetamine. The decision was made to place Traci GUTHRIE
         under arrest for delivery of a schedule II controlled substance. Traci
         GUTHRIE was arrested and transported to the Webster County Jail.
14.      Eventually, after several hours, officers attempted to take Matthew
         GUTHRIE into custody. Matthew GUTHRIE attempted to flee from the
         officers positioned near his residence. Less lethal munitions (chemical
         rounds) were fired into Matthew GUTHRIE's red/maroon Silverado and
         spike strips were deployed in an attempt to avoid a pursuit. Matthew
         GUTHRIE drove over the spike strips and fled away from his residence
         into a farm field. Officers then made contact with Matthew GUTHRIE
         inside his truck, which was parked in the middle of a farm field. Officers
         attempted to take Matthew GUTHRIE into custody. Matthew GUTHRIE
         was combative and assaultive towards officers. Matthew GUTHRIE was
         non-compliant and officers struggled with Matthew GUTHRIE to remove
         him from his vehicle. Officers deployed a Taser stun on Matthew

                                         10

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 11 of 13
         GUTHRIE in an attempt to take Matthew GUTHRIE into custody. After
         a struggle, Matthew GUTHRIE was taken into custody and transported to
         the Hamilton County Jail.
15.      Law enforcement agents then executed a search warrant related to this
        case. At 2579 225th Street, Fort Dodge, Iowa, the known residence of
         Matthew Derrick GUTHRIE and Traci Lynn GUTHRIE, agents located
         about 114 ounce of methamphetamine, about one ounce of suspected
        cocaine, numerous firearms (to include a Cobra .380 handgun, a tactical
         12 gauge shotgun, an additional shotgun, and a .22 rifle), hundreds of
        rounds of ammunition, and numerous drug paraphernalia items indicative
        of drug use and distribution to include packaging and scales. In the silver
         Ford Fusion with temporary tags operated by Traci Lynn GUTHRIE,
        officers located and seized approximately one (1) ounce of
         methamphetamine, a digital scale, and drug paraphernalia in a makeup
        bag in the glove box of the silver Ford Fusion; and a loaded 9mm handgun
        and $3,531.00 of U.S. currency in a purse on the seat of the silver Ford
         Fusion.
16.     The undersigned agent asserts the quantities of drugs, methods of storage
        and packaging and presence of firearms are all consistent with a
        conspiracy to distribute methamphetamine and cocaine.
17.     Based on the above, the undersigned believes that there is probable cause
        to believe that Matthew Derrick GUTHRIE and Traci Lynn GUTHRIE
        are involved in a conspiracy to distribute methamphetamine, in violation
        of Title 21 USC, Section 846, in the Northern District of Iowa.



             ---1
                l1A
                 (_j._\...
                          _j~
            Robert Jones, Special Agent
            Iowa Division of Narcotics Enforcement




                                        11

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 12 of 13
                                                  I
      Subscribed and sworn to before me, this the lo~ay of April, 2019, via
telephone or other reliable electronic means pursuant to Rule 4.1 of the Federal
Rules of Criminal Procedure.



                                           ~
             ~,
             Kelh ....~~.   Milion~y~rr.rtl
                             . .          ~

             United States Chief Magistrate Judge
             Northern District of Iowa




                                         12

      Case 1:19-mj-00128-KEM Document 1 Filed 04/16/19 Page 13 of 13
